DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Election/Restrictions
Applicant's election with traverse of Group I and species SEQ ID NO: 51 in the reply filed on 12/15/20 is acknowledged.  
Upon further consideration, the restriction and species requirement is withdrawn and claim 21 and non-elected sequences are rejoined with the elected invention and specie 

Priority
Applicant indicates that this application is a Divisional of prior Application No. 15/006,131 (now issued U.S. Patent No.), filed 1/26/16, however, the instant claims do not appear to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application. The prior-filed application ‘131 had a restriction between product (IgRNA) and method of making the product.  See restriction mailed on 1/6/17 in the prosecution history of ‘131.  A method of using the product and the kit comprising the product are set forth in the pending claims.  Neither of the subject matters were claimed in the prior filed application.  Thus, there was no restriction barring the use of the claims from the issued patent in an obviousness type double patenting with the pending claims. 
Accordingly, this application does not constitute a divisional application.

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

15/006,131, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Instant claim 20 (population of sensory neurons) does not appear to have written support in the prior-filed application 15/006,131.
"It is not sufficient for purposes of the written description requirement of Section 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose." Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966 (CAFC 1997). 


This application repeats a substantial portion of prior Application No. 15/006,131, filed 1/26/16, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Instant claim 20 (population of sensory neurons) does not appear to have written support in the prior-filed application 15/006,131.









This application makes reference to or appears to claim subject matter disclosed in Application No. 62/108,064, filed 1/27/15.  If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by 
Nucleotide and/or Amino Acid Sequence Disclosures
	The amendment filed on 12/15/20 removed the SEQ ID NOs: from the specification for the sequences that required them.  The amendment remove the sequences at end of each amended paragraph with no mark-up to show the removal of the sequences.  For example, paragraph 108 no longer recites (SEQ ID NO: 29).
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a kit for the treatment of herpesvirus infection, does not reasonably provide enablement for a kit for the prophylaxis of herpesvirus infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claimed invention broadly reads on treating or preventing (protecting) a subject or a cell from a herpesvirus infection.

The specification and the prior art teach that CRISPR can be used to cleave a herpesvirus in a cell.  However, this does not reasonably extrapolate to preventing or protecting a subject from a herpesvirus infection because the composition requires the herpesvirus to present in the cells to function.  When the cell is infected with the herpesvirus, the virus has already infected the cell.  The infection has already occurred making preventing or protecting the cells from the infection impossible.
Furthermore, other than contemplating a kit for prophylaxis of herpesvirus infection, the specification of the application does not disclose how to make and use the claimed invention without an undue amount of experimentation.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons .   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "said step of obtaining a population of host cells" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It looks like the claim should depend form claim 19 instead of claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6, 11-16, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quake et al. (US 20160348074).
‘074 teaches making and using a composition comprising to cleave herpesvirus liner DNA in a cell infected with the virus, wherein the composition comprises a CRISPR-associated endonuclease and at least one IgRNA comprising SEQ ID NO: 1.  SEQ ID NO: 1 is 100% to nucleotides 1-20 of SEQ ID NO: 51 in claim 2.  See pages 1, 2, 5-8, and 15.  The nuclease can be delivered to the cell using a viral vector, a plasmid, a nanoparticle, a cationic lipid, a cell-penetrating peptide and PEG.  The IgRNA can have various spacers targeting different loci of target herpesvirus genome.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Quake et al. (US 20160348074) taken with Zhang et al. (US 20140179770, cited on an IDS).
The rejection of claims 1, 2, 4, 5, 6, 11-16, and 22 as being anticipated by Quake et al. (US 20160348074) is incorporated herein.

‘074 does not specifically teach the IgRNA further comprising a short peptide motif for nuclear localization signal targeting nucleus.
However, at the time of the effective filing date, ‘770 discloses making a Crispr-Cas system comprising at least one or more nuclear localization sequences (paragraph 531).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘074 taken with ‘770, namely to attach a nuclear localization signaling peptide into the IgRNA to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to assist in delivery of the nucleus of the infected cells.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 7-10 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Quake et al. (US 20160348074) taken with Roizman et al. Herpes Simplex viruses in Field Virology, DM Knipe, Howley, PM, editor Philadelphia: Lippincott Williams and Wilkins 2501-2601.

‘074 teaches making and using a composition comprising to cleave herpesvirus liner DNA in a cell infected with the virus, wherein the composition comprises a CRISPR-associated endonuclease and at least one IgRNA comprising SEQ ID NO: 1.  SEQ ID NO: 1 is 100% to nucleotides 1-20 of SEQ ID NO: 51 in claim 2.  See pages 1, 2, 5-8, and 15.  The nuclease can be delivered to the cell using a viral vector, a plasmid, a nanoparticle, a cationic lipid, a cell-penetrating peptide and PEG.  The IgRNA can have various spacers targeting different loci of target herpesvirus genome.
‘074 does not specifically teach the IgRNA comprises a nucleic acid sequence complementary to a target nucleic acid sequence having at least 75% sequence identity to a gene (RS1, UL30, RL1, UL5 and UL54) from HSV. 
However, at the time of the effective filing date, Roizman teaches all of the HSV genes were known in the prior art and were targets for treating HSV.  UL5 is a DNA replication protein (pages 2501-2505, 2507, 2509-2515, and 2522-2533).  UL30 is a DNA polymerase.  UL54 is a transcriptional regulation protein.  RS1 is involved in major transcriptional activator ICP4.  RL1 is a neovirulence factor.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘074 taken with Roizman, namely to attach a nuclear localization signaling peptide into the IgRNA to arrive at the claimed invention.  One of ordinary skill in the art would possess the knowledge that RS1, UL30, RL1, UL5 and UL54 are essential HSV genes that are required for survival, replication and/or propagation of the virus in vivo.  One of ordinary skill in the art would 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,059,940.  both set of claims embrace a pharmaceutical composition comprising IgRNA spacer and CRISPR-associated proteins.  Claims 10 and 14-15 of ‘940 are directed to attaching a cell penetrating peptide to the IgRNA for delivery to humans cells.  The composition can further comprise Cas9 protein in claim 16 of ‘940.  Claims 18-21 of ‘940 are directed to using an anti-viral agents with the composition.  In addition, it would have been obvious to a person of ordinary skill in the art to target viral DNA at multiple sites to enhance the effectiveness of treated herpes virus infections.
The only difference is that only one of the instant claims (claim 21) is directed to a pharmaceutical composition, while the rest of the claims are directed to a method of using the composition.  However, a person of ordinary skill in the art would reasonably determine that the intended use of the composition is to treat herpesvirus infection (column 1 of ‘940) as recited in the instant claims.  Delivering CRISPR/Cas9-IgRNA complexes composed of chemical libraries of different crgRNAs to enhance the effectiveness of treating herpesvirus.  SEQ ID NOs: 51-57 are not disclosed in the claims of ‘940.  However, they are taught in the disclosure of ‘940 for targets of the claimed composition and would be considered obvious variants of the claimed method.  A person of ordinary skill in the art looking for how to make and use the composition would arrive at this section of the ‘940 document since this section provides those definitions.  




Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,059,940 in view of Knipe et al. (US 20140243348).
‘940 does not specifically recite a step of obtaining a population of sensory neurons form the host.
However, at the time of the effective filing date, herpes virus infects the sensory neurons (paragraph 3).  The virus is transported from the sensory axon back to the cell body of the sensory neuron where it can be establish a latent infection.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘940 with teaching of ‘348, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to treat sensory neurons since they are the target cells of herpesvirus infection and are usually where herpesvirus resides during an infection.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635